Citation Nr: 1123160	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  10-47 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for asthma with exercise-induced bronchospasms.

2.  Entitlement to service connection for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 2009 to October 2009.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision, dated June 2010, of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues on appeal has been accomplished.  

2.  Asthma was not noted on the August 2009 service entrance examination.

3.  The Veteran's asthma clearly and unmistakably preexisted service.

4.  The Veteran's asthma clearly and unmistakably was not aggravated by service.

5.  The Veteran did not sustain a foot injury or disease in service.

6.  Symptoms of pes planus were not chronic in service.

7.  Symptoms of pes planus were not continuous since service separation.  

8.  The Veteran's current pes planus is not related to active service.

CONCLUSIONS OF LAW

1.  The Veteran's asthma clearly and unmistakably preexisted service.  
38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2002 & Supp. 2010);
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2010).

2.  The Veteran's asthma clearly and unmistakably was not aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2002 & Supp. 2010);
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2010).

3.  The criteria for service connection for pes planus have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010);
38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. 
§ 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice included provisions for disability ratings and for the effective date of the claim.

In notice letters dated in December 2009 and March 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete his underlying claims for service connection, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter also generally advised the Veteran to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  Relevant in-service treatment reports are of record.  The RO also obtained a VA examination in February 2010 and VA opinions in 
April 2010 and November 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions/findings obtained in this case are adequate, as the opinions are predicated on a full reading of the VA medical records in the Veteran's claims file.  The VA nexus opinions provided consider all of the pertinent evidence of record, to include service treatment records and the statements of the Veteran, and provide a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service records, VA examinations, and the Veteran's statements.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

If a disorder was not noted on entering service, the government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the preexisting condition."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1111. I f the government fails to rebut the presumption of soundness, the claim is one for service connection, not aggravation.  Id.  

 In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the correct standard for rebutting the presumption of soundness under 
38 U.S.C.A. § 1111 requires the government to show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service.  Wagner, 370 F.3d at 1097.  If this burden is met, then the veteran is not entitled to service-connected benefits; however, if the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the veteran's claim is one for service connection. 

In determining whether a condition preexisted service, the veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition must be considered.  
38 C.F.R. § 3.304(b); see Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Service Connection for Asthma

The Veteran alleges that his current asthma originated during service.  The  service entrance examination is negative for a diagnosis of asthma or symptoms of asthma.  The service entrance physical examination indicated the Veteran to be qualified for service.  Because asthma was not "noted" at service entrance examination, the Veteran is entitled to the presumption of soundness at service entrance.  38 U.S.C.A. § 1111. 

Even finding that the presumption of soundness attached at the time of service induction, the Board fins that there is clear and unmistakable evidence, including both lay and medical evidence, that he experienced asthma prior to active duty.  The clear and unmistakable evidence of preexistence of asthma includes service treatment record evidence of symptoms manifesting soon after service entrance, history by the Veteran of preexisting asthma since age four, in-service medical board findings and opinion by medical doctors, and a VA medical opinion of preexistence of asthma. 

Asthma was not noted on the August 4, 2009, service entrance examination; however, the Veteran was diagnosed with exercised-induced bronchospasms shortly after entrance into service on October 1, 2009.  Service treatment records reflect that during the first week of basic training the Veteran already reported a five day history of symptoms of dyspnea, wheezing, and coughing, and gave a history of asthma since age four.  It is noted that the Veteran did not just report a history of asthmatic symptoms prior to service, but a diagnosis of asthma prior to service at age 4.  The Veteran is competent  to relate that such a diagnosis was made by a medical professional prior to service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding lay evidence can be competent and sufficient to establish a diagnosis of a condition when the layperson is reporting a contemporaneous medical diagnosis).  

The October 2009 Entrance Physical Standards Board (EPSBD) examination reported that the Veteran was diagnosed with asthma at age four and that he did not reveal this fact during the service entrance examination.  The Board finds that the proximity in time between the service entrance examination and the EPSBD report noting exercise-induced bronchospasms and the reporting of a diagnosis of asthma at age four is clear and unmistakable evidence that asthma preexisted the Veteran's service.  See 38 C.F.R. § 3.303(c) (manifestation of legions or symptoms of chronic disease from date of enlistment, or so close thereto that the disease could not have originated in so short of a period, will establish pre-service existence thereof).   

The October 2009 EPSBD examination report, which was signed by two medical doctors and is contemporaneous with the active service, includes the medical opinion that the Veteran's asthma pre-existed service (EPTS).  The Board finds that the EPSBD opinion of preexistence of asthma is of very high probative value because the examination was conducted during service, soon after service entrance, so is contemporaneous to service entrance, and was based on a review of the service treatment records, statement and history of the Veteran, and a thorough and contemporaneous physical examination of the Veteran that included X-rays and pulmonary function testing.  The conclusion was that the Veteran did not meet the medical fitness standards for enlistment or induction.

The evidence also includes an April 2010 VA opinion, based on a review of the claims file and history given by the Veteran, and examination of the Veteran, that the Veteran's asthma preexisted service.  This addendum opinion followed the February 2010 VA examination, which found the Veteran's lungs were clear to percussion and auscultation, with pulmonary function test (PFT) reflecting mild impairment with no bronchodilator response, and a diagnosis of exercise-induced asthma with bronchospasms.  The April 2010 asthma opinion is competent and probative medical evidence because it is factually accurate, as it appears the VA examiner was informed of the relevant evidence in this case, reviewed the claims file, relied on accurate facts, and gave a fully articulated opinion that is supported by a sound reasoning.  

The Board also finds that the evidence demonstrates that the Veteran's preexisting asthma clearly and unmistakably was not aggravated by active service.  The October 2009 EPSBD examination report, which was signed by two medical doctors, reported normal respiratory movements and normal chest x-rays and diagnosed exercise-induced bronchospasm.  The EPSBD examiners, medical doctors, also opined that the Veteran's preexisting asthma was not aggravated by service.  As with the opinion regarding preexistence of asthma, this contemporaneous medical opinion that the Veteran's preexisting asthma was not aggravated by service was based on a review of the service treatment records, statement and history of the Veteran, and a thorough and contemporaneous physical examination of the Veteran that included X-rays and pulmonary function testing.  

In an April 2010 VA opinion, the VA examiner opined that the Veteran's preexisting asthma was not aggravated by service, The VA examiner reasoned that the Veteran's asthma was not aggravated by seven weeks of active duty service, and that there was no evidence of aggravation.  

The Board has also considered the Veteran's lay statements regarding aggravation.  While the Board reiterates that the Veteran is competent to report symptoms, such as pain and shortness of breath, as they come to him through his senses, the permanent aggravation of asthma is not the type of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis.  See Rucker, 10 Vet. App. at 74.  As such, after weighing the lay and medical evidence, the Board finds that there is clear and unmistakable evidence that the Veteran's preexisting asthma was not aggravated by service.  

Because the record contains clear and unmistakable evidence showing both that the Veteran had asthma which preexisted entrance into active service and was not aggravated by active service, the presumption of soundness has been rebutted; therefore, the appeal for service connection for asthma with exercise-induced bronchospasms must be denied.  

Service Connection for Pes Planus

The Veteran contends that he incurred pes planus in service, experienced pes planus symptoms in service, and has experienced pes planus symptoms since service.  

With respect to current disability, it is uncontroverted that the Veteran has been diagnosed with pes planus.  After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that a foot injury or disease did not occur in service and pes planus symptoms were not chronic in service.  In short, the service treatment records do not demonstrate the presence of pes planus or symptoms of pes planus.  The evidence in this case includes in-service sick slips dated in September 2009 and October 2009, which were negative for any reports of symptoms of pes planus.  The evidence also includes the October 2009 EPSBD examination report, which was negative for any reports of symptoms of pes planus.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding a BVA decision that gave higher probative value to a contemporaneous letter the Veteran wrote during VA hospitalization than to the Veteran's subsequent assertion years later).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that pes planus symptoms have not been continuous since service separation in October 2009.  As indicated the September 2009 EPSBD examination revealed no pes planus symptoms.  In December 2009, the Veteran filed claims for service connection for asthma and a low back disability.  At the February 2010 VA examination, the Veteran denied any current problems with his feet.  The February 2010 VA examiner also reported the bilateral feet were negative for calluses and ulcerations and were normal weightbearing, standing, and walking.  

It was not until March 2010, a few months after the first evidence of a diagnosis of pes planus in February 2010, and pursuant to his claims for VA compensation (service connection) for asthma and a low back disability, that the Veteran represented to VA that he had pes planus.  See Cromer v. Nicholson,19 Vet. App. 215 (2005) (upheld Board's denial of service connection and finding that the Veteran's recent post-service account of in-service events was not credible because the Veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).  

While the Veteran is competent to testify that he currently has pes planus that began in service, the Board finds that his statements as to in-service incurrence of pes planus, chronic pes planus symptoms in service, and continuous pes planus symptoms after service is not credible because it is outweighed by the October 2009 EPSBD examination that did not reflect foot trouble of any kind; his own post-service histories that did not mention pes planus; and the absence of any evidence of history of in-service foot injury or in-service pes planus symptoms.  

Based upon the above discussion, the Board finds that there are multiple reasons to conclude that the lay and medical evidence that is of record weighs against the claim for service connection for pes planus, and outweighs the Veteran's more recent contentions regarding in-service foot injury, in-service pes planus symptoms, and post-service pes planus symptoms.  Thus, there is no credible evidence of continuous symptoms of pes planus since service.  Further, there is no medical opinion that relates the pes planus to service and no basis for such an opinion, because there was no in-service injury or disease.  Therefore, any such purported opinion would be speculative.  See Charles v. Principi,  16 Vet. App. 370, 374-75 (2002) (in the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's claimed disability would in essence place the examining physician in the role of a fact finder).

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for pes planus, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for asthma is denied.

Service connection for pes planus is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


